IN THE SUPREME COURT OF THE STATE OF NEVADA


SARAH JANEEN ROSE, AN                                  No. 81859
INDIVIDUAL,
Appellant,                                                    FILE
vs.
DAVID JOHN ROSE, AN INDIVIDUAL,
                                                               MAR 1 7 2022
Res • ondent.

                    ORDER AFFIRMING IN PART,
                REVERSING IN PART, AND REMANDING
             This is an appeal from a district court order denying in part a
special motion to dismiss pursuant to NRS 41.660 in a tort and contract
action. Eighth Judicial District Court, Clark County; Elizabeth Goff
Gonzalez, Judge.1 This action arises from appellant Sarah Rose and
respondent David Rose's divorce proceedings, in which the parties entered
a memorandum of understanding (MOL) and a subsequent stipulated
divorce decree. In relevant part, the divorce decree provided that David
would name Sarah as the irrevocable survivor beneficiary of David's
pension (survivor benefits). David later filed the underlying complaint
alleging a breach-of-contract claim based on his contention that Sarah and
her attorneys improperly added the survivor benefits provision to the
divorce decree.2 Sarah then filed a special motion to dismiss under NRS



       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
is not warranted.

      2Thecomplaint also included several additional claims against Sarah,
her counsel, and David's former counsel, which are not at issue in this
appeal.
41.660, Nevada's statute allowing dismissal of strategic lawsuits against
public participation (anti-SLAPP), which the district court denied as to the
breach-of-contract claim.
            Sarah argues that the district court erred by finding that
David's breach-of-contract claim did not fall under NRS 41.660. Reviewing
de novo, see Coker v. Sassone, 135 Nev. 8, 11, 432 P.3d 746, 749 (2019)
(clarifying that this court reviews the resolution of anti-SLAPP motions de
novo), we agree. NRS 41.660(1) authorizes a litigant to file a special motion
to dismiss when an action filed in court is "based upon a good faith
communication in furtherance of the right to petition or the right to free
speech in direct connection with an issue of public concern." A district court
must first determine if the challenged claim meets this definition and, if it
does, the burden then shifts to the nonmoving party to show a probability
of prevailing on the claim. NRS 41.660(3) (setting forth a two-prong
analysis for the district court).
             We conclude that the district court erred on the first prong.
David's breach-of-contract claim falls under NRS 41.660 because it is based
on Sarah drafting a divorce decree with a term entitling her to survivor
benefits, submitting that decree to the district court so that it becomes
legally enforceable, and seeking to enforce the survivorship benefit. See
NRS 41.637(3) (providing that a "Hommunication made in direct
connection with an issue under consideration by a . . . judicial body"
satisfies NRS 41.660(1)); Navellier v. Sletten, 52 P.3d 703, 709 (Cal. 2002)
(concluding that a claim for relief filed in federal district falls under
California's anti-SLAPP law); Navarro v. IHOP Props., Inc., 36 Cal. Rptr.
3d. 385, 391-92 (Ct. App. 2005) (finding that a plaintiffs claim that the




                                      2
                  defendant defrauded the plaintiff into signing a stipulated judgment was
                  subject to California's anti-SLAPP statute); Dowling v. Zimmerman, 103
                  Cal. Rptr. 2d 174 (Ct. App. 2001) (finding that claims stemming from
                  negotiations of a stipulated settlement fell under California's anti-SLAPP
                  statute); see also Shapiro v. Welt, 133 Nev. 35, 39, 389 P.3d 262, 268 (2017)
                  (holding that California law is instructive on anti-SLAPP issues under
                  Nevada's anti-SLAPP statutes). Thus, the district court erred under NRS
                  41.660s first prong in concluding that the breach-of-contract claim was not
                  "based upon a good faith communication in furtherance of the right to
                  petition or the right to free speech in direct connection with an issue of
                  public concern."3 NRS 41.660(3)(a).
                                We therefore reverse the district coures denial of Sarah's
                  motion to dismiss the breach-of-contract claim and remand for further
                  proceedings consistent with this order. As the parties raise no other issues,
                  we affirm the remainder of the district court's order.
                                It is so ORDERED.4




                                           Parraguirre


                                              J.
                  Stiglich


                        3As a result, we need not address the parties arguments under the
                  second prong.

                        4 The Honorable Mark Gibbons, Senior Justice, participated in the
                  decision of this matter under a general order of assignment.



SUPREME COURT
      Of
    NEVADA
                                                         3
(0) 1947A 4400.
                     cc:   Chief Judge, Eighth Judicial District Court
                           Department 11, Eighth Judicial District Court
                           M. Nelson Segel, Settlement Judge
                           Bailey Kennedy
                           Cohen Johnson, LLC
                           Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                         4
(0) 1947A   a42110